Case: 13-10890   Date Filed: 09/11/2013   Page: 1 of 6


                                                      [DO NOT PUBLISH]



          IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 13-10890
                       Non-Argument Calendar
                     ________________________

                D.C. Docket No. 3:10-cv-00399-MCR-CJK



KAMAU KINIUN,

                                             Plaintiff-Intervenor Defendant-
                                                   Counter Defendant-Cross
                                                       Defendant-Appellant,

STONEBRIDGE LIFE INSURANCE COMPANY INC,

                                                         Intervenor Plaintiff,

                                versus

MINNESOTA LIFE INSURANCE COMPANY,

                                            Defendant-Third Party Plaintiff-
                                                         Counter Claimant,

RONALD STRICKLAND,

                                                      Intervenor Defendant-
                                                     Third Party Defendant-
                                                           Cross Defendant-
                                                                  Appellee,
            Case: 13-10890    Date Filed: 09/11/2013     Page: 2 of 6


AUSTIN BROUGHTON, JR.,
IRMA STANTON,
STEVE DOUGLAS BROUGHTON, et al.,

                                                           Third Party Defendants-
                                                                 Cross Defendants-
                                                                        Appellees,

EDDIE LEE YOUNG,

                                                            Third Party Defendant-
                                                                         Appellee,

MICHAEL GRANDISON,
IKE GRANDISON,
CLARANCE GRANDISON,
ADELL GRANDISON,

                                                          Third Party Defendants-
                                                        Cross Claimants-Appellees,

RONALD STRICKLAND,
IRMA STANTON,
STEVE DOUGLAS BROUGHTON,
FREDERICK BROUGHTON,

                                                           Third Party Defendants-
                                                       Cross Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      ________________________

                             (September 11, 2013)

Before CARNES, Chief Judge, BARKETT and BLACK, Circuit Judges.

PER CURIAM:

                                      2
               Case: 13-10890    Date Filed: 09/11/2013    Page: 3 of 6


       Kamau Kiniun, proceeding pro se, appeals from the judgment entered after a

jury verdict in favor of the defendants at trial. This case arose following the

murder of Kiniun’s mother, Gloria Strickland, and the subsequent refusal of

several insurance companies to pay out her death benefits to Kiniun. Kiniun filed

complaints against these insurance companies because they refused to pay out the

insurance proceeds while Kiniun was a suspect in his mother’s murder. Kiniun

brings three issues on appeal, which we address in turn. After review, we affirm

the district court.

Summary judgment

       Kiniun first contends the district court erred in denying his motion for

summary judgment. However, because the case proceeded to a full trial and

judgment on the merits, we will not review the denial of Kiniun’s motion for

summary judgment. See Lind v. United Parcel Serv., Inc., 254 F.3d 1281, 1286

(11th Cir. 2001) (holding we will not review a pretrial denial of a motion for

summary judgment after a full trial and judgment on the merits).

Evidentiary rulings

       Second, Kiniun asserts the district court abused its discretion in denying his

fifth motion in limine to exclude evidence of a restraining order obtained by

Strickland against Kiniun, and his seventh motion in limine to exclude evidence

that Kiniun refused to submit DNA evidence. A district court’s evidentiary rulings


                                          3
              Case: 13-10890     Date Filed: 09/11/2013    Page: 4 of 6


are reviewed for an abuse of discretion. Burchfield v. CSX Transp., Inc., 636 F.3d

1330, 1333 (11th Cir. 2011). We will leave undisturbed a district court’s

evidentiary ruling unless we find the court made a clear error of judgment, or

applied the wrong legal standard. Id. Additionally, “we will not overturn an

evidentiary ruling unless the moving party establishes a substantial prejudicial

effect.” Id. (quotations omitted). This showing is made when the moving party

demonstrates the error “‘probably had a substantial influence on the jury’s

verdict.’” Id. (quoting Proctor v. Fluor Enters., 494 F.3d 1337, 1352 (11th Cir.

2007)).

      The district court did not abuse its discretion in denying Kiniun’s fifth

and seventh motions in limine. As to the evidence of Strickland’s prior

restraining order against Kiniun, the restraining order was relevant both as

rebuttal evidence if Kiniun offered evidence that he and Strickland had a

good relationship and as evidence to show Kiniun’s intent and motive.

      As to the evidence of Kiniun’s refusal to submit DNA evidence,

Kiniun could not cite to—and the district court could not locate—any

authority for the proposition that a party’s refusal to provide a DNA sample

is inadmissible in a civil action. Because Kiniun initially put the cause of his

mother’s death at issue by filing a lawsuit for the insurance proceeds, and

because he remained a prime suspect in the murder, his refusal to submit


                                          4
               Case: 13-10890     Date Filed: 09/11/2013    Page: 5 of 6


DNA evidence until ordered to by the court was relevant to Kiniun’s

consciousness of guilt. Accordingly, the district court did not abuse its

discretion in denying Kiniun’s fifth and seventh motions in limine.

      Furthermore, assuming arguendo the district court did abuse its discretion, it

is impossible for Kiniun to show that the error “probably had a substantial

influence on the jury’s verdict.” See Burchfield, 636 F.3d at 1333. Kiniun did not

file a transcript of the trial proceedings with this Court. Without a trial transcript,

it is impossible to tell if the evidence complained of in Kiniun’s fifth and seventh

motions in limine was offered and admitted at trial. Therefore, it is also impossible

to show that any error in admission of the evidence “probably had a substantial

influence on the jury’s verdict.” Accordingly, we affirm the denial of Kiniun’s

fifth and seventh motions in limine.

Sufficiency of the evidence

      Finally, Kiniun contends that the jury verdict is not supported by sufficient

evidence. The Supreme Court has explained that, if a party fails to make a Rule

50(b) motion, an appellate court lacks the power to direct the district court to enter

a judgment in favor of that party. Unitherm Food Systems, Inc. v. Swift-Eckrich,

Inc., 546 U.S. 394, 400-01 (2006). Additionally, “pro se appellants, like

appellants represented by counsel, must provide trial transcripts in the appellate

record to enable this Court to review challenges to sufficiency of the evidence.”


                                           5
               Case: 13-10890       Date Filed: 09/11/2013   Page: 6 of 6


Loren v. Sasser, 309 F.3d 1296, 1304 (11th Cir. 2002). Failure to comply with

Federal Rule of Civil Procedure 10(b)(2)’s requirement of a trial transcript results

in affirmation of the finding of the district court, because this Court is unable to

review the alleged error. See id.

      The civil trial minutes show that Kiniun made a motion for judgment as a

matter of law at the close of the defendants’ case, and the court took the motion

under advisement. The minutes make no indication that Kiniun made a renewed

motion for judgment as a matter of law after the jury verdict. There is also no

indication that Kiniun made a motion for new trial under Rule 59. Because the

record gives no indication that Kiniun filed any post-verdict or post-judgment

motions, under Unitherm, we have no authority to consider a challenge to the

sufficiency of the evidence. See Unitherm, 546 U.S. at 400-01, 407. Further, we

are unable to review a sufficiency of the evidence challenge because we lack trial

transcripts. See Loren, 309 F.3d at 1304.

      Accordingly, the entry of final judgment by the district court must be

affirmed.

      AFFIRMED.




                                            6